WORKER'S COMPENSATION — JUVENILE COURT DIRECTORS Juvenile Court directors and counselors are covered under the workman's compensation act as amended.  The Attorney General has received your request for an opinion wherein you, in effect, ask the following question: "Are juvenile court directors and counselors covered under the workman's compensation act as amended?" Title 85 O.S. 2 [85-2] (1976) is determinative of the answer to your question, and reads in pertinent part as follows: "Compensation provided for in this act shall be payable for injuries sustained by employees engaged in the following hazardous employments, to wit: . ., the directors and counselors of the juvenile bureaus. . ." A plain reading of this statute dictates that your question be answered in the affirmative. The above-cited language is derived from House Bill No. 1351 of the Second Regular Session of the Thirty-Fourth Oklahoma Legislature, which was signed into law without the emergency provision on the 24th day of April, 1974. It should be noted that there is another 85 O.S. 2 [85-2] (1976) codified in the Oklahoma Statutes, which codification does not specifically include juvenile court directors and counselors within the covered occupations. This section also stems from a law enacted by the Second Regular Session of the Thirty-Fourth Oklahoma Legislature, to-wit: Senate Bill No. 123 signed into law by the Governor on the 1st day of May, 1974, and likewise not containing an emergency provision. Thus, both of the acts had an effective date of August 16, 1974, ninety days after the date the Legislature adjourned sine die.  Presumably it is the anomaly of having two section 2's codified in the statutes which has precipitated your request. Inasmuch as there is no specific conflict between the two, both constitute viable law and the failure to specifically include juvenile court directors and counselors in Senate Bill No. 123 would not nullify their prior inclusion in House Bill No. 1351.  It is, therefore, the opinion of the Attorney General that your question should be answered in the affirmative. Juvenile Court directors and counselors are covered under the workman's compensation act as amended.  (JAMES R. BARNETT) (ksg)